NO. 07-06-0029-CV



IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL A



JANUARY 25, 2006



______________________________



IN RE MICHAEL LOU GARRETT, RELATOR

_________________________________





Before REAVIS and CAMPBELL and HANCOCK, JJ.

MEMORANDUM OPINION

Michael Lou Garrett has filed a document with this court, in the form of a letter addressed to the court’s clerk.  In the letter, he requests that Caroline Woodburn, Potter County District Clerk, be instructed to take certain actions.  With the letter, Garrett encloses a copy of correspondence he says he has sent to the district clerk.  Reading his letter to this court’s clerk liberally, we will construe it as a petition for a writ of mandamus.  Tex. R. App. P. 52.

This court has authority to issue writs of mandamus against district and county court judges within our court of appeals district.  Tex. Gov't Code Ann. § 22.221(b) (Vernon Supp. 2003).  Otherwise, our authority to issue such a writ exists only to the extent necessary to enforce our jurisdiction. Tex. Gov't Code Ann. § 22.221(a).  Before it can be said that we are acting to enforce our jurisdiction, the dispute made the basis of the petition must somehow implicate a pending appeal.  
Wolters v. Wright
, 623 S.W.2d 301 (Tex. 1981); 
In re Washington
, 7 S.W.3d 181, 182 (Tex.App.–Houston [1
st
 Dist.] 1999, orig. proceeding); 
Upjohn Co. v. Marshall
, 843 S.W.2d 203, 204 (Tex.App.–Dallas 1992, no writ).

Garrett has an appeal pending in this court.
(footnote: 1)  His current correspondence, though, asks that the district clerk be instructed to file a petition, which he says he sent the clerk in December 2005, and to notify him of the filing date and cause number assigned.  The petition will initiate a new lawsuit.  Nothing in Garrett’s current correspondence indicates that his dispute with the district clerk implicates his pending appeal.  We conclude the relief he now seeks is not necessary to enforce our jurisdiction.  Since he seeks relief against a district clerk and not against a judge, we therefore have no jurisdiction to consider his request.

Accordingly, we dismiss Garrett’s petition for want of jurisdiction.      



James T. Campbell

        Justice









FOOTNOTES
1:1 
The pending appeal is our docket No. 07-05-0107-CV, styled Michael Lou Garrett v. Mario A. Del Fierro, et al.